Contact:Edward F. Seserko President and CEO (412) 681-8400 For Immediate Release January 21, 2014 EUREKA FINANCIAL CORP. ANNOUNCES EARNINGS FOR THE THREE MONTHS ENDED DECEMBER 31, 2013 Pittsburgh, Pennsylvania – Eureka Financial Corp., (the “Company”), the parent holding company for Eureka Bank (the “Bank”), Pittsburgh, Pennsylvania, today announced net income for the three months ended December 31, 2013 of $366,000, or $0.31 diluted earnings per share, as compared to net income of $333,000, or $0.25 diluted earnings per share, for the three months ended December 31, 2012.The increase in net income was primarily attributable to a decrease in interest expense and, to a lesser extent, a decrease in the provision for loan losses offset by an increase in income tax expense. The Bank, founded in 1886, is a federally chartered stock savings bank and operates two offices in the Pittsburgh metropolitan area.The Company’s common stock trades in the over-the-counter market under the symbol “EKFC.” The foregoing material may contain forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. EUREKA FINANCIAL CORP. Selected Financial Data (Dollars in thousands except per share data) December 31, September 30, (Unaudited) Total assets $ $ Cash and investments Loans receivable, net Allowance for loan losses ) ) Deposits Total liabilities Stockholders' equity $ $ Nonaccrual loans $ $ Repossessed assets Total nonperforming assets $ $ Allowance for loan losses to total loans % % Nonperforming loans to net loans % % Nonperforming assets to total assets % % Book value per share $ $ Number of common shares outstanding Three Months Ended December 31, (Unaudited) Interest income $ $ Interest expense Net interest income Provision for loan losses 10 40 Net interest income after provision for loan losses Noninterest income 25 36 Noninterest expense Income before income taxes Income tax expense Net income $ $
